DETAILED ACTION
Al Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jehle (US 20140242478 A1) in view of Kurashina (US 20130062215 A1).
In regards to claim(s) 1 and 10, Jehle discloses a regenerative fuel cell system (10c; Fig. 3; [34]) comprising an electrolyzer (14c) and a fuel cell (12c). Jehle discloses hydrogen and oxygen produced by the electrolyzer pass through gas-water separators (33c, 35c) and through reaction parts (25c, 27c) before being stored in tanks (50c, 52c). Jehle discloses the reaction parts comprise catalytic units ([12]) in which hydrogen and oxygen react ([35]), so as to eliminate hydrogen present as impurity in the oxygen product and oxygen present as impurity in the hydrogen product, respectively. Jehle discloses the reaction parts (25c, 27c) are downstream of the gas-water separators (33c,35c; or separators 41c, 43c; [35]).  Jehle discloses valves (55c, 57c) are arranged between the reaction parts and the tanks. These valves can be controlled in the closed position and are therefore suitable to cause the pressure of gas produced in the electrolyzer to increase ([36]).
However, Jehle’s embodiment in Fig. 3 does not explicitly disclose that the water separated from the gas-water separator (33c, 35c) is returned to the electrolyzer nor does Jehle disclose that the water produced from the reaction parts (25c, 27c) is returned to the electrolyzer.
 Kurashina pertains to water electrolysis (abstract) and is therefore in the same field of endeavor as Jehle.  Kurashina discloses a gas liquid separator (14; Fig. 1) that returns the liquid water separated to the electrolyzer via a supply line 18.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Jehle with Kurashina’s supply line connection because Kurashina teaches that such allows resupply of the electrolyzer (Kurashina, [45]).  Since Jehle’s reaction part produced water that would fall back into a gas-liquid separator, as combined, this water would be effectively returned to the electrolyzer.  Or, in the alternative, Jehle discloses that the reaction parts (24a, 26a; Fig. 1; [30]) can have connecting lines to the water store (48a; Fig. 1; [30]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus embodiment of Jehle’s Fig. 3 in view of Kurashina because Jehle teaches that water produced by reaction parts of the fuel cell portion can be conveyed to the water store (Jehle, 48a; [30]).  Jehle’s water store (48c) in Fig. 3 delivers water to the electrolyzer and would provide the same benefit as Kurashina’s recycling/resupply of the electrolyzer yielding predictable results.  See MPEP 2141 III (A).
In regards to claim(s) 2, Jehle discloses that the valve (55c) is capable of controlling pressure of hydrogen (opening and closing) to store hydrogen in the hydrogen storage (50c; [36]).
In regards to claim(s) 3, Jehle discloses that the valve (57c) is capable of controlling pressure of oxygen (opening and closing) to store oxygen in the oxygen storage (52c; [36]).
In regards to claim(s) 9, Jehle discloses valves (55c, 57c) are arranged between the reaction parts and the tanks.
 In regards to claim(s) 11, Jehle discloses an electrolyzer (14c; Fig. 3).  Jehle discloses hydrogen and oxygen produced by the electrolyzer pass through gas-water separators (33c, 35c) and through reaction parts (25c, 27c) before being stored in tanks (50c, 52c). Jehle discloses the reaction parts ([12]) comprise catalytic units in which hydrogen and oxygen react ([35]), so as to eliminate hydrogen present as impurity in the oxygen product and oxygen present as impurity in the hydrogen product, respectively. Jehle discloses the reaction parts (25c, 27c) are downstream of the gas-water separators (33c,35c; or separators 41c, 43c; [35]).  Jehle discloses valves (55c, 57c) are arranged between the reaction parts and the tanks via first and second discharge ports (outlets of 25c, 27c) of the reaction parts. These valves can be controlled in the closed position and are therefore suitable to cause the pressure of gas produced in the electrolyzer to increase ([36]).
However, Jehle’s embodiment in Fig. 3 does not explicitly disclose that the water separated from the gas-water separator (33c, 35c) is returned to the electrolyzer nor does Jehle disclose that the water produced from the reaction parts (25c, 27c) is returned to the electrolyzer.
 Kurashina pertains to water electrolysis (abstract) and is therefore in the same field of endeavor as Jehle.  Kurashina discloses a gas liquid separator (14; Fig. 1) that returns the liquid water separated to the electrolyzer via a supply line 18.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Jehle with Kurashina’s supply line connection because Kurashina teaches that such allows resupply of the electrolyzer (Kurashina, [45]).  Since Jehle’s reaction part produced water that would fall back into a gas-liquid separator, as combined, this water would be effectively returned to the electrolyzer.  Or, in the alternative, Jehle discloses that the reaction parts (24a, 26a; Fig. 1; [30]) can have connecting lines to the water store (48a; Fig. 1; [30]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus embodiment of Jehle’s Fig. 3 in view of Kurashina because Jehle teaches that water produced by reaction parts of the fuel cell portion can be conveyed to the water store (Jehle, 48a; [30]).  Jehle’s water store (48c) in Fig. 3 delivers water to the electrolyzer and would provide the same benefit as Kurashina’s recycling/resupply of the electrolyzer yielding predictable results.  See MPEP 2141 III (A).
In regards to claim(s) 12, Jehle discloses that the valve (55c) is capable of controlling pressure of hydrogen (opening and closing) to store hydrogen in the hydrogen storage (50c; [36]).
In regards to claim(s) 13, Jehle discloses that the valve (57c) is capable of controlling pressure of oxygen (opening and closing) to store oxygen in the oxygen storage (52c; [36]).
In regards to claim(s) 19, Jehle discloses valves (55c, 57c) are arranged between the reaction parts and the tanks.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jehle in view of Kurashina and in further view of Kernene (US 20120225362 A1) as submitted on Applicant's Information Disclosure Statement on 13 July 2020.
In regards to claim(s) 5 and 15, Jehle in view of Kurashina does not explicitly disclose a permeation layer selectively allowing hydrogen remaining to pass therethrough.
Kernene pertains to an energy unit with a fuel cell and an electrolyzer (abstract) and is therefore in the same field of endeavor as Jehle.  Kernene discloses a device (70; [35]-[36]) that includes a membrane that only allows hydrogen to pass through ([35]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Jehle in view of Kurashina with Kernene’s permeation membrane in order to provide hydrogen to be stored safe and stably (Kernene, [35]).
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jehle in view of Kurashina and Kernene (US 20120225362 A1), and in further view of Sasaki (US 5484512 A).
In regards to claim(s) 6 and 16, Jehle in view of Kurashina does not explicitly disclose a permeation layer selectively allowing oxygen remaining to pass therethrough.
Kernene pertains to an energy unit with a fuel cell and an electrolyzer (abstract) and is therefore in the same field of endeavor as Jehle.  Kernene discloses a device (70; [35]-[36]) that includes a membrane that only allows hydrogen to pass through ([35]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Jehle in view of Kurashina with Kernene’s permeation membrane in order to provide hydrogen to be stored safe and stably (Kernene, [35]).
However, Kernene only teaches a hydrogen permeation layer, not an oxygen permeation layer.
Sasaki pertains to water electrolysis (abstract) and is therefore in the same field of endeavor as Jehle and Kernene.  Sasaki discloses using permeation layers, such as molecular sieves, in order to make pure hydrogen and oxygen (col. 7, lines 24-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Jehle in view of Kurashina and in view of Kernene with Sasaki’s permeation layer for both oxygen and hydrogen because Sasaki teaches that such impurities must be removed due to cross-contamination (Sasaki, col. 7, lines 25-42).
Response to Arguments
Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive. Applicant alleges that Jehle does not explicitly disclose that the water separated by the first or second gas-water separator and the water produced by the first or second reaction part are returned to the electrolyzer.  However, previously applied Kurashina discloses water separated is returned to the electrolyzer while other embodiments of Jehle disclose water from reaction parts are returned to the water store; see reaction grounds above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794